Taft, C. J.,
concurring. In order to recover, it was necessary for plaintiff to establish that she was not a “guest * * * being transported without payment therefor” within the meaning of those words as used in the guest statute (Section 4515.02, Revised Code). In order to establish some payment for her ride, plaintiff made the allegations described on page 36, supra, as to defendant’s request that plaintiff watch and play with his young brother and relieve defendant of that duty. These are the only allegations in the petition which could possibly be *38construed as alleging any payment or consideration by plaintiff for defendant’s transportation.
Defendant argues that the answers to the interrogatories establish as the consideration for plaintiff’s transportation only something other than the payment or consideration so alleged, and hence necessarily represent a finding by the jury against plaintiff on those allegations. See Davison v. Flowers (1930), 123 Ohio St. 89, 96, 174 N. E. 137.
Defendant then contends that, by reason of Section 2315.17, Revised Code, the answers to these interrogatories should control the general verdict and require a judgment for defendant.
Section 2315.17, Revised Code, provides:
“When a special finding under Section 2315.16 of the Revised Code is inconsistent with the verdict, the former shall control the latter, and the court may give judgment accordingly.”
The language of that section indicates that only “a special finding under Section 2315.16” is to have the effect sought by defendant.
Under the words of Section 2315.16, such a special finding must be a finding “upon particular material allegations contained in the pleadings controverted by an adverse party.”
It is obvious that neither of the interrogatories nor answers thereto in the instant case represents such a finding.